--------------------------------------------------------------------------------

Exhibit 10.29


PERFORMANCE SHARE UNIT AWARD AGREEMENT
Cal Dive International, Inc.
Amended and Restated
2006 Long Term Incentive Plan




This Performance Share Unit Award Agreement (the "Agreement") is made by and
between Cal Dive International, Inc. ("Company" or "DVR") and __________
("Employee") effective as of December 11, 2012 ("Grant Date"), pursuant to the
Cal Dive International" Inc. Amended and Restated 2006 Long Term Incentive Plan,
(the "Plan"), which is incorporated by reference herein in its entirety.
WHEREAS, the Company desires to grant to the Employee the performance share
units specified herein (the "Units"), subject to the terms and conditions of the
Plan and the terms and conditions of this Agreement; and
WHEREAS, the Employee desires to be granted the Units subject to the terms and
conditions of this Agreement and the Plan;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
1.            The Plan.  The Plan, a copy of which has been made available to
the Employee, is incorporated by reference and made a part of this Agreement as
if fully set forth herein. This Agreement uses a number of defined terms that
are defined in the Plan or in the body of this Agreement. These defined terms
are capitalized wherever they are used.
 
2.            Award.
 
(a)            On the Date of Grant, the Committee granted to the Employee
__________ OF UNITS] Units, which constitute Restricted Stock Units under the
Plan and which are subject to the terms and conditions of this Agreement and the
Plan.  The Employee has the opportunity to earn up to 200% of the __________
Units granted hereby based upon the performance criteria described in Section
2(c).
 
(b)            Depending on the Company's achievement of the performance goals
specified in Section 2(c) during the period beginning January 1, 2013 and ending
December 31, 2015 (the "Performance Period"), the Employee shall be entitled to
a payment equal to the value of the Units determined pursuant to Section 2(d)
if, except as otherwise provided in Section 3, the Employee remains actively
employed with the Company through the end of the Performance Period.

--------------------------------------------------------------------------------

(c)            The amount paid with respect to the Units shall be based upon the
Company's total shareholder return relative to the total shareholder return of
the Company's "Peer Group" listed on Schedule A attached hereto ("Relative TSR")
in accordance with the following matrix:
 
Performance Level
Cal Dive's Percentile
Rank
Payout as % of Target Award (+TSR for DVR)
Payout as % of Target Award (-TSR for DVR)
Maximum
100% ile
200%
100%
Target
50% ile
100%
50%
Threshold
25% ile
25%
0%
Below Threshold
<25% ile
0%
0%
Note:  Amounts interpolated between threshold and maximum.



"Total Shareholder Return" or "TSR" = (Ending Stock Price – Beginning Stock
Price + Dividends, if any, paid over the Performance Period)/Beginning Stock
Price.
Ending and Beginning Stock Price = the average Stock Price for the 20 trading
days prior to the ending and beginning dates of the Performance Period.
Stock Price = the closing price for the day as reported on the applicable
exchange or market.
TSR of the Company or any member of the Peer Group shall be equitably adjusted
to reflect any spin off, stock split, reverse stock split, stock dividend,
recapitalization, or reclassification or other similar change in the number of
outstanding shares of common stock.
(d)            The amount payable to the Employee pursuant to this Agreement, if
any, shall be paid in cash, unless the Committee determines to make payment in
shares of Stock of the Company.  Any Units payable to the Employee shall be
calculated by multiplying the number of Units awarded to the Employee by the
Performance Percentage set forth above for the level of achievement of the
performance criteria set forth in Section 2(c).  By way of example, if the
Company reached the 50th percentile in Relative TSR, 100% of the Units would be
payable to the Employee.  Except as provided in Section 3(b), the cash value
payable shall be determined by multiplying the number of Units payable by the
Fair Market Value of a share of Stock on the date of the Committee's
certification described in Section 2(e) below.
 
(e)            Except as provided in Section 3(b), payment of amounts due shall
be made between the end of the Performance Period and the March 15 following the
end of the Performance Period.  Prior to any payments under this Agreement, the
Committee shall certify in writing, by resolution or otherwise, the amount to be
paid in respect of the Units as a result of the achievement of Relative TSR.  If
the Employee's compensation is subject to the deduction limitation provided in
Section 162(m) of the Code, notwithstanding any terms of the Plan and except as
provided in Section 3(b), the Committee shall not (i) increase the amount
payable to the Employee to an amount that is higher than the amount payable
under the formula described herein; (ii) waive any of the Relative TSR
requirements provided herein; or (iii) accelerate the vesting of the Units.
2

--------------------------------------------------------------------------------

3.            Early Termination; Change of Control.
 
(a)            In the event of the Employee's termination of employment prior to
the end of the Performance Period due to (i) death, (ii) disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the "Code") ("Disability"), or (iii) Retirement (as hereinafter defined), the
Employee shall vest in a number of Units determined by multiplying the number of
Units granted by a fraction, the numerator of which is the number of full months
between the beginning of the Performance Period and the date of termination due
to death, Disability or Retirement and the denominator of which is thirty-six
(36).  The Committee shall determine the number of Units vested and the amount
to be paid to the Employee or his estate in accordance with Section 2(e) based
on the Relative TSR performance criteria for the entire Performance Period.  As
used herein, "Retirement" is defined as the voluntary termination of employment
at or after age 55 with at least five years of service and the Employee not, at
any time on or before the date that is two years following termination of
employment, accepting employment with, acquiring a 5% or more equity or
participation interest in, serving as a consultant, advisor, director or agent
of, directly or indirectly soliciting or recruiting any employee of the Company
who was employed at any time during Employee's service with the Company, or
otherwise assisting in any other capacity or manner any company or enterprise
that is directly or indirectly in competition with or acting against the
interests of the Company or any of its lines of business, except for any service
or assistance that is provided at the request or with the written permission of
the Company.
 
(b)            In the event of a Change of Control, the Employee shall vest in
all of the Units granted to the Employee under this Agreement.  The amount paid
with respect to the Units will be determined based on the Relative TSR
performance criteria as set forth in Section 2(c); however, the total
shareholder return of the Company and the Peer Group will be determined over an
adjusted performance period, defined as the period beginning on the original
beginning date of the Performance Period and ending on the effective date of the
Change of Control.  If the award is payable in cash, the cash value payable
shall be determined by multiplying the number of Units payable by the Fair
Market Value of a share of Stock on the effective date of the Change of Control.
 Payment shall be made to the Employee as soon as administratively practical
following the Change of Control, but in no event later than two and one-half
months following the end of the year in which such Change of Control occurs.
 Notwithstanding the foregoing, if the Change of Control does not qualify as a
"change in control event" under Section 409A of the Code, and any regulations or
guidance promulgated thereunder, then payment shall be made at the time
specified in Section 2(e) or 3(a), as applicable.
 
(c)            The Units may also vest under circumstances provided in severance
arrangements established by the Company.  If the Employee is a party to a
severance agreement with the Company or a participant in a severance plan of the
Company that provides for accelerated vesting of restricted stock units that
were scheduled to vest within a specified period, the Units will be treated as
scheduled to vest within such specified period if the Performance Period for
such Units is scheduled to end within such specified period and the Relative TSR
for the Performance Period results in a payout for the Units.  By way of
example, if an Employee's employment is terminated by the Company under
circumstances that would entitle the Employee to the acceleration of vesting of
restricted stock units that are scheduled to vest within the next twelve months
and the Employee holds Units with a Performance Period ending within the next
twelve months, the Employee would receive a payout for those Units following the
end of the Performance Period in accordance with the terms of this Agreement
based on the Company's Relative TSR for the Performance Period.
3

--------------------------------------------------------------------------------

 
4.            Tax Withholding.  To the extent that the receipt or payout of the
Units results in income to the Employee for federal, state or local income or
employment tax purposes with respect to which the Company has a withholding
obligation, the Company shall withhold all applicable tax  from any cash payable
for the Units.
 
5.            Employment Relationship.  For purposes of this Agreement, the
Employee shall be considered to be in the employment of the Company and its
Affiliates as long as the Employee has an employment relationship with the
Company and its Affiliates. The Committee shall determine any questions as to
whether and when there has been a termination of such employment relationship,
and the cause of such termination, under the Plan and the Committee's
determination shall be final and binding on all persons.
 
6.            Not an Employment Agreement.  This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between the Employee and the Company and
its Affiliates or guarantee the right to remain employed by the Company and its
Affiliates for any specified term.
 
7.            Notices.  Any notice, instruction, authorization, request or
demand required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the then current address of the
Company's Principal Corporate Office, and to the Employee at the Employee's
address indicated beneath the Employee's signature on the execution page of this
Agreement, or at such other address and number as a party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by facsimile
means (confirmation of such receipt by confirmed facsimile transmission being
deemed receipt of communications sent by facsimile means); and when delivered
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail, return receipt requested.
 
8.            Amendment and Waiver.  This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and the Employee.
Only a written instrument executed and delivered by the party waiving compliance
hereof shall make any waiver of the terms or conditions. Any waiver granted by
the Company shall be effective only if executed and delivered by a duly
authorized executive officer of the Company other than the Employee. The failure
of any party at any time or times to require performance of any provisions
hereof shall in no manner effect the right to enforce the same. No waiver by any
party of any term or condition, or the breach of any term or condition contained
in this Agreement, in one or more instances, shall be construed as a continuing
waiver of any such condition or breach, a waiver of any other condition, or the
breach of any other term or condition.
4

--------------------------------------------------------------------------------

9.            Governing Law and Severability.  This Agreement shall be governed
by the laws of the State of Texas, without regard to its conflicts of law
provisions. The invalidity of any provision of this Agreement shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.
 
10.            Successors and Assigns.  This Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Employee, the Employee's permitted assigns, executors,
administrators, agents, legal and personal representatives.
 
11.            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.
 
12.            Section 409A.  This Agreement shall be construed and interpreted
to comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and any regulations or other guidance promulgated thereunder ("Section 409A").
 Neither the Company nor the members of the Committee shall be liable for any
determination or action taken or made with respect to this Agreement or the
Units granted thereunder.
 
13.            Non-Transferability.  Neither this Agreement nor the rights of
Employee hereunder shall be transferable by the Employee during his life other
than by will or pursuant to applicable laws of descent and distribution. No
rights or privileges of the Employee in connection herewith shall be
transferred, assigned, pledged or hypothecated by Employee or by any other
person in any way, whether by operation of law, or otherwise, and shall not be
subject to execution, attachment, garnishment or similar process. In the event
of any such occurrence, this Agreement shall automatically be terminated and
shall thereafter be null and void.
 
14.            Entire Agreement.  The Plan and this Agreement contain the entire
agreement between the parties with respect to the subject matter contained
herein and may not be modified, except as provided herein or in the Plan or as
it may be amended from time to time by a written document signed by each of the
parties hereto. Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
 
15.            Unsecured Promise to Pay.  The Company's obligation under the
Plan and this Agreement is an unsecured and unfunded promise to pay benefits
that may be earned in the future.  The Company shall have no obligation to set
aside, earmark or invest any fund or money with which to pay its obligations
under this Agreement. The Employee or any successor in interest shall be and
remain a general creditor of the Company in the same manner as any other
creditor having a general claim for matured and unpaid compensation.
5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized representative, and the Employee has executed this
Agreement, all effective as of the date first above
written.                                                                                                                         


CAL DIVE INTERNATIONAL, INC.
 
 
 
 
By:
 
 
Quinn J. Hébert
Chairman, President and
Chief Executive Officer
 
 
 
 
EMPLOYEE:
 
 
 
 
 
(Name)


6

--------------------------------------------------------------------------------


Schedule A




PEER GROUP COMPANIES


Dril-Quip Inc.
Gulfmark Offshore Inc.
Helix Energy Solutions Group, Inc.
Hercules Offshore Inc.
Hornbeck Offshore Services Inc.
Matrix Service Company
Newpark Resources, Inc.
PHI Inc.
TETRA Technologies Inc.
Tidewater Inc.


If any Peer Group company's Relative TSR shall cease to be publicly available
(due to a business combination, receivership, bankruptcy or other event) or if
any such company is no longer publicly held, the Committee shall exclude that
company from the Peer Group.


If the number of Peer Group companies is reduced to eight companies, the first
company listed on the substitute Peer Group list shall be added to the Peer
Group so that the number of Peer Group companies will not be lower than nine
companies.  Once a company is removed from the Peer Group as described above,
that company shall be treated as having been removed from the Peer Group for the
entire Performance Period and the substitute Peer Group company shall be treated
as included in the Peer Group for the entire Performance Period.








SUBSTITUTE PEER GROUP


Seacor Holdings, Inc.
Bristow Group, Inc.
Basic Energy Services, Inc.
Superior Well Services, Inc.
Key Energy Services, Inc.









--------------------------------------------------------------------------------